Citation Nr: 1447620	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1981; and from November 1990 to July 1991.  He also reports service in the Georgia Army National Guard from June 1985 to June 1992; and from June 1996 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011 the Veteran testified by videoconference from the Atlanta RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

In a decision dated in April 2013 the Board denied the issues of service connection for a left knee disorder and a left ankle disorder.  

The Veteran appealed the Board's April 2013 decision to the Court of Appeals for Veterans' Claims (Court); and in May 2014 the parties filed a Joint Motion for Vacatur and Remand.  In an Order dated in May 2014 the Court granted the parties' Motion and remanded the matter to the Board for action consistent with the terms of the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2014 Joint Motion for Remand the parties determined, in part, that the Board relied on an inadequate VA examination report.  It was pointed out that when the examiner was describing relevant evidence, it discussed the x-ray results of the right knee, rather than the left knee.  The Joint Motion also suggested a medical opinion was necessary to address contentions regarding a claimed injury in 1979.  

The Joint Motion also indicated efforts to obtain the Veteran's Social Security disability records were inadequate, noting that the request had misidentified the Veteran.  

Thus, the Board must remand this matter for compliance with the Court's May 2014 Order granting the parties' Joint Motion for Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

Since the case is being returned, further efforts should be made to ensure the appropriate sources for any service treatment records are contacted so the review of the claim contemplates all available service records.  

Under the circumstances described above, the case is REMANDED for the following action:

1.  Contact the appropriate records custodian for association with the claims file, the Veteran's active duty medical records from his November 1990 to July 1991 period of active service.  (Evidently, his Georgia National Guard Unit, the 148th Forward Support Battalion 48th Brigade, was placed in active service in connection with the 1990/1991 Persian Gulf War, although they apparently did not go overseas.)  

2.  Contact the appropriate records custodian for a copy of all of the Veteran's Army National Guard medical records (Georgia) dating from June 1996 to July 1997.

3.  Ensuring the Veteran is properly identified in the request, attempt to obtain the Veteran's Social Security disability records, including all medical records and reasons for any determinations, and associate them with the claims file.  If no records are found and it is determined that further attempts to obtain the documents would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  After completion of all of the above, accord the Veteran a new VA examination regarding his claims for service connection for a left knee and a left ankle disability.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done and all findings reported in detail.  Following completion of the examination and a review of the claims file, the examiner is requested to opine as to as to the following: 

a. whether it is at least as likely as not that a current left knee disorder or a current left ankle disorder began during, or is related to, some incident of active military service, including

i. a left knee injury in 1979, 
ii. a left knee injury in 1990, [which actually may be a reference to (iii) below, the March 1991 incident] or
iii. a March 1991 incident involving the knee (described as knee injury), at which time the Veteran was referred to "ortho" and relieved from PT; restricted from walking more than a quarter mile for 7 days; restricted from prolonged standing; and restricted from heavy lifting greater than 10 pounds.

b. whether it is at least as likely as not that left knee arthritis, if diagnosed, and left ankle arthritis, if diagnosed, began in the year after the Veteran's June 1981 separation from active duty service;

c. whether it is at least as likely as not that left knee arthritis, if diagnosed, and left ankle arthritis, if diagnosed, began in the year after the Veteran's July 1991 separation from active duty service; and 

d. whether it is at least as likely as not that a current left ankle disorder is secondary to (caused by, aggravated by) a current left knee disorder.

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected disability, beyond its natural clinical course.

As there existed some confusion in an earlier VA examination report (February 2012) whether the examiner's conclusions were based in part on consideration of right knee X-rays rather than left knee X-rays, in formulating the requested opinions the examiner is requested to ensure no such confusion occurs in his/her report.  

A complete rationale for all opinions should be provided.  

5.  Then, re-adjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, return the case to the Board for further appellate action, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

